83925: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25142: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83925


Short Caption:GOMEZ VS. GOMEZ SANTANACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A821483Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/28/2021 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantErez BittonRussell D. Christian
							(Tyson & Mendes LLP)
						Thomas E. McGrath
							(Tyson & Mendes LLP)
						Cheryl H. Wilson
							(Tyson & Mendes LLP)
						


AppellantOasis Moving and Storage, Inc.Russell D. Christian
							(Tyson & Mendes LLP)
						Thomas E. McGrath
							(Tyson & Mendes LLP)
						Cheryl H. Wilson
							(Tyson & Mendes LLP)
						


AppellantWilly GomezRussell D. Christian
							(Tyson & Mendes LLP)
						Thomas E. McGrath
							(Tyson & Mendes LLP)
						Cheryl H. Wilson
							(Tyson & Mendes LLP)
						


RespondentGenaro Gomez SantanaAlex J. De Castroverde
							(De Castroverde Law Group)
						Orlando J. De Castroverde
							(De Castroverde Law Group)
						Michael S. Matzke
							(De Castroverde Law Group)
						Kimberly Valentin
							(De Castroverde Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/09/2022OpenStatus ReportOther





Docket Entries


DateTypeDescriptionPending?Document


12/16/2021Filing FeeFiling Fee due for Appeal. (SC)


12/16/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-35862




12/16/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)21-35864




12/16/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-35868




12/27/2021Filing FeeE-Payment $250.00 from Thomas E. McGrath. (SC)


12/28/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-36763




12/28/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)21-36850




01/04/2022Order/ProceduralFiled Order. This court issued a notice directing appellants to file a case appeal statement. To date, appellants have failed to comply with this court's notice. Case appeal statement due: 7 days. (SC)22-00252




01/05/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-00447




01/10/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)22-00824




03/14/2022Notice/OutgoingIssued Notice to File Docketing Statement and Request Transcripts. Due date: 7 days.  (SC)22-08012




05/13/2022Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $250 or Case Appeal Statement, Transcript Request Form, Docketing Statement, and Opening Brief & Appendix due:  14 days.  Herndon, J., dissenting. (SC)22-15263




08/11/2022Order/DispositionalFiled Order Dismissing Appeal.  "We dismiss this appeal."  Because it appears that attorneys Russell D. Chastain, Thomas E. McGrath, and Cheryl H. Wilson's conduct in this appeal may constitute violations of RPC 1.3 (diligence), 3.2(a) (expediting litigation), and 8.4 (misconduct), we refer them to the State Bar of Nevada for investigation pursuant to SCR 104-105. Bar counsel shall, within 90 days of the date of this order, inform this court of the status or results of the investigation and any disciplinary proceedings in this matter.  Finally, the $250 sanction imposed in our previous order is no longer conditional and must be paid.  Mr. Chastain, Mr. McGrath, and Ms. Wilson shall each have 7 days from the date of this order to pay $250 to the Supreme Court Law Library and provide the clerk of this court with proof of such payment.  SNP22-JH/LS/DH  (SC)22-25142




08/12/2022Notice/IncomingFiled Proof of Payment of Sanction from attorney Russell D. Chastain in the amount of $250. (SC)22-25327




08/12/2022Notice/IncomingFiled Proof of Payment of Sanction from attorney Thomas E. McGrath in the amount of $250. (SC)22-25328




08/12/2022Notice/IncomingFiled Proof of Payment of Sanction from attorney Cheryl H. Wilson in the amount of $250. (SC)22-25329




08/15/2022Notice/IncomingFiled Notice of Limited Appearance for Cheryl H. Wilson, Esq. (Robert E. Murdock and Sydney E. Murdock) (SC)Y22-25516




08/22/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Priscilla O'Briant.  E-Payment Ref. no. 22082231861699. (SC)


08/22/2022Post-Judgment PetitionFiled Appellants' Petition for Rehearing Pursuant to NRAP 40. (SC)Y22-26208




08/23/2022Notice/IncomingFiled Certificate of Compliance (Petition for Rehearing). (SC)22-26280




08/26/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Robert Murdock.  E-Payment Ref. no. 22082632594941. (SC)


08/26/2022Post-Judgment PetitionFiled Petition for Rehearing of Cheryl H. Wilson, Esq. (SC)Y22-26836





Combined Case View